    Case 19-13222         Doc 31     Filed 10/21/19 Entered 10/21/19 14:16:17                Desc Notice of
                                    Response DDl on Conf Page 1 of 1
                                   UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF MASSACHUSETTS


In Re:   Joseph DeSantis,                                          Chapter: 13
         Debtor                                                    Case No: 19−13222
                                                                   Judge Melvin S. Hoffman



                                NOTICE OF RESPONSE DEADLINE
                      RE: OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN




NOTICE IS HEREBY GIVEN that an Objection to Confirmation of the Chapter 13 PLAN was filed on
OCTOBER 21, 2019. In accordance with MLBR Appendix 1. Rule 13−8(c), responses to the objection are due
to the Court within 14 days after service of the objection and must be accompanied by a properly executed
Certificate of Service.

If no response is filed, the Court may act on the objection without a hearing.




Date: 10/21/19                                                      By the Court,


                                                                   Claudia Orozco
                                                                   Deputy Clerk
                                                                   617−748−5332




                                                                                                        31 − 30
